97 S.W.3d 534 (2003)
STATE of Missouri, Plaintiff/Respondent,
v.
Ralph H. GREEN, Defendant/Appellant.
No. ED 80719.
Missouri Court of Appeals, Eastern District, Division One.
February 11, 2003.
N. Scott Rosenblum, Susan S. Kister, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Joel A. Block, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF, J. and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Ralph H. Green (Defendant) appeals the trial court's judgment and sentence imposed after a jury trial finding him guilty of five counts of first degree robbery, in violation of Section 569.020, RSMo 2000,[1] and five counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a prior offender to concurrent sentences of fifteen years on all counts, except one count of armed criminal action for which the court imposed ten years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000 unless otherwise stated.